Baldwin, J., delivered the opinion of the Court
Terry, C. J., and Field, J., concurring.
In this case, the Court below rendered final judgment on the defendant’s demurrer, and dismissed the complaint. The judgment should have been sustaining the demurrer, with leave to the plaintiff to amend; and, if he declined, then judgment final. The complaint is so drawn as to leave no little doubt as to the purpose of the pleader. • If the object be to enforce a trust, the complaint should so distinctly aver, and the prayer should correspond. The complaint may be so amended as to present distinctly the plaintiff’s claim to the relief he seeks.
Judgment reversed, and cause remanded, without costs.